Citation Nr: 0500148	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-34 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appellant testified at a September 2004 Travel Board 
hearing before the undersigned Veterans Law Judge.  At that 
time, she withdrew her appeal of the issue of entitlement to 
basic eligibility for non-service connected death pension 
benefits.  Therefore, the issue is no longer for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the September 2004 Travel Board hearing before the 
undersigned, the appellant's granddaughter, a nurse, 
testified that not all of the veteran's VA treatment records 
were associated with the claims file.  Specifically, the 
progress and nurse's notes were not of record for his 
terminal hospitalization at the Pittsburgh VA Medical Center.  
As these records are pertinent to the claim for service 
connection for the cause of the veteran's death and are 
within the control of VA, they should be obtained and 
associated with the claims file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

At the time of the veteran's death, he was service-connected 
for residuals of a gunshot wound to the chest, with moderate 
muscle damage and retained foreign bodies.  The appellant and 
her granddaughter contend that, because of the retained 
shrapnel in the veteran's left chest, VA physicians were 
unable to give him the maximal therapeutic radiation dose and 
thereby his service-connected disability significantly 
contributed to or hastened his death.  The appellant's 
granddaughter testified that the retained shrapnel in the 
veteran's chest would burn through tissue during radiation 
therapy and caused pleural adhesions.  Alternatively, the 
appellant contends that the retained shrapnel contained 
depleted uranium, which caused the veteran's lung cancer.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should obtain all treatment 
records, to specifically include progress 
and nursing notes, as well as doctor's 
orders, from the VA Medical Center in 
Pittsburgh, Pennsylvania, dated from 
October 2001 to the veteran's death, on 
June [redacted], 2002.  

2.  Thereafter, the RO should arrange for 
the veteran's claims folder to be 
reviewed by an appropriate VA physician.  
It is imperative that the physician who 
is designated to examine the claims 
folder reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  Following his or 
her careful review of the claims folder: 

(i) The physician should state whether 
the evidence shows that the veteran was 
given radiation doses at less than 
recommended levels for his fatal lung 
cancer.  

(ii) If so, the physician should opine 
whether the reduced radiation doses were 
due to the retained shrapnel in the 
veteran's left chest.  

(iii) If any reduced radiation doses are 
determined to be a result of the 
veteran's service-connected residuals of 
shell fragment wounds to the chest, the 
physician should opine whether it is at 
least as likely as not that the reduced 
radiation doses significantly contributed 
to the cause of the veteran's death.

(iv) The physician must also offer an 
opinion as to whether it is as likely as 
not that the veteran's service-connected 
residuals of gunshot wounds to the chest 
contributed substantially or materially 
to the cause of the veteran's death.  

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
appellant's claim in light of all 
pertinent evidence and legal authority.  
If the claim remains denied, a 
supplemental statement of the case must 
be provided to the appellant and her 
representative.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




